Per curiam.
This is an action upon a writ of entry. The plaintiff received a verdict with a special finding establishing the disputed property line and an award of damages. The case is before us upon the stereotyped motion for a new trial.
There was substantial, credible evidence to support the verdict in all respects. A discussion of the evidence would be futile. The jury entertained and answered authoritatively a typical, jury question with finality. A careful examination of the record discloses no error of law or of fact in the verdict, which requires correction. McCully v. Bessey, 142 Me. 209, 212.

Motion denied.